On the occasion of the fifty-
fourth session of the General Assembly, marking our last
meeting in this century, I am humbled to address this body
on behalf of President Charles Ghankay Taylor, the
Government and the people of Liberia.
It gives me great pleasure to congratulate the President
most cordially on his election to preside over this fifty-
fourth session and to assure him of my delegation’s support
and cooperation during the session. When we give
consideration to the scope of his diplomatic experience, the
expanse of his wisdom and the integrity of his heart, we
can only conclude that this is his hour, when his
qualifications bespeak eloquently his ability to preside over
the Assembly.
I recall my country’s involvement in the struggle for
Namibia’s independence, and I am proud that, just about a
decade after achieving independence through the sustained
diplomacy of the Organization of African Unity (OAU) and
the United Nations, Namibia is serving in such a high
capacity. Significantly, it presides over the agenda of the
last session of the General Assembly of the twentieth
century, where constructive discourse on new paradigms for
peace, development and social progress will shape the new
millennium.
I pay tribute to Mr. Didier Opertti of Uruguay. We
have witnessed his many attributes, especially his wise
stewardship of the fifty-third session, which has laid the
basis for this one. I therefore offer to Mr. Opertti best
wishes in his future callings.
For many reasons, I would like to express special
appreciation and gratitude to the Secretary-General, Mr.
Kofi Annan. My focus is on his innovative leadership at
the helm of this world body. In particular, I note that only
two years since his introduction of system-wide reforms
the Organization has been geared in the direction of
rendering improved and better services and better
handling of world situations. We recollect the happy
moments of his visit in July to Liberia, which gave
further testimony to the Secretary-General’s commitment
to solving the problems of Africa. The Government and
people of Liberia are deeply proud that the United
Nations leadership has focused on the search for sustained
peace in our region, especially in the work of the United
Nations Peace-building Support Office in Liberia, which
has been instrumental in the consolidation of peace in
Liberia.
We heartily welcome the admission of three new
members: the Kingdom of Tonga, the Republic of Nauru
and the Republic of Kiribati. We look forward to their
contribution to the ideals of the United Nations.
It is encouraging to note that the inflexible attitudes
generated by the cold war have been superseded by
dialogue. For the promise of a better future, innovative
and alternative efforts are required in all areas of human
endeavour. Accordingly, the world is experiencing a
transformation in international relations. At the dawn of
a new millennium, we are moving from confrontation to
cooperation. Nation States continue their search within
subregional organizations for the stabilization of civil
order, the elimination of human suffering and the
maintenance of peace. Liberia reaffirms its commitment
to the concept of world peace that is sustainable in
context and global in approach. Hence, we believe that
equal treatment should be accorded to all conflicts,
wherever they might occur.
Liberia takes a dim view of the disparity in the
resources committed by the Security Council to the
conflicts in Kosovo and East Timor, on the one hand, and
the Democratic Republic of the Congo, on the other.
Regarding the Democratic Republic of the Congo, Liberia
commends President Chiluba of Zambia for his mediatory
role, which led to the signing of the Lusaka Agreement
by all the concerned parties. We endorse his recent
request to the Security Council that it authorize and
support the deployment of a peacekeeping force in the
Democratic Republic of the Congo, with an appropriate
mandate.
32


Following the relaxation of tension in international
relations, there should be a renewed determination on the
part of us all to search for creative avenues to resolve civil
conflicts and promote regional, political and economic
cooperation for the prosperity of all peoples.
At the onset of his assumption of national leadership,
following free and fair elections, President Charles Taylor
embarked upon sound programmes aimed at achieving
national reconciliation, the resettlement of all refugees and
internally displaced persons, the rehabilitation and the
reintegration of ex-combatants and reconstruction. Not only
is our Government making every effort to achieve these
specific goals; we are also committed to improving the
quality of life of our people.
In this regard, President Taylor’s Administration
remains committed to three cardinal principles: ensuring
national unity through national reconciliation, resettlement
and reconstruction; good governance through accountability,
efficiency and transparency; and the guaranteed protection
of human rights.
Regarding good governance, I should like to state that
mechanisms for revenue collection have improved and
expenditure has been strictly controlled to ensure prudent
fiscal and monetary management and public accountability.
Our human rights record has improved tremendously and
remains the focal point in our continued efforts to meet the
challenges of national reconciliation. In furtherance of this
objective, President Taylor holds regular consultations with
leaders of the opposition, civil society, religious groups and
the media on matters of national interest.
I should also mention that in response to President
Taylor’s policy of inclusion, opposition political leaders in
May this year toured the United States and certain
European capitals to further sensitize the international
community and donor Governments to post-conflict
problems confronting Liberia and to seek assistance.
The Secretary-General, in his statement to the fourth
Ministerial Meeting of the ad hoc Special Conference on
Liberia, held on 3 October 1997, highlighted the
Government’s commitment to national reconstruction. He
urged the international community to render necessary
assistance to achieve this goal. Accordingly, a donors’
conference on Liberia was held in Paris, France, in April
1998. The amount of $230 million was pledged for
Liberia’s national reconstruction programme. However, it is
disheartening to note that donors have not yet honoured
their commitments. We earnestly appeal to them to give
humane consideration to the difficult circumstances of
post-conflict reconstruction. We are eager to rejuvenate
the economy, revitalize productive activities, restore the
social infrastructure and improve the standard of living
for all Liberians. Unfortunately, these efforts cannot be
launched without support and assistance from the
international community.
The evolving trends of globalization pose enormous
threats to weak and vulnerable nations, which are
continuously marginalized in a global economic system.
For most developing countries, particularly the least
developed countries, which include Liberia, the debt
overhang and the unequal levels of trade are perennial
problems for their socio-economic development and
reintegration into the world economy.
The huge debt burden inherited by Liberia remains
a major obstacle in our post-war reconstruction efforts.
Our debt stock is $3 billion. This means that each
Liberian man, woman and child carries a debt burden of
$1,200. In a country where the per capita income is
barely $275 it may never be possible to fully repay this
colossal financial obligation. Additionally, the cost of
rehabilitation and resettlement makes it imperative that
consideration be given to our request for debt relief. We
are continuously undertaking economic reforms to deal
with the massive demands of our people and the
international community. In view of all that, we call on
our creditors to consider relieving Liberia of this
enormous financial burden.
Debt relief should be considered on a humanitarian
basis against the background that such a move would
consolidate existing peace, enhance rehabilitation and
foster social and political stability. We believe that it
would be supportive of Liberia’s desire for inclusion in
the evolving global economy.
The resolution of the Liberian civil crisis would not
have been possible without the close cooperation that
existed between the international community and the
Liberian people. We believe that the high level of
collaboration between Liberia and the international
community should continue to guide our future
endeavours in post-conflict Liberia so that the gains made
by all stakeholders will not be lost.
Of major concern in our reconstruction, rehabilitation
and healing programme is the condition of women and
children, for no amount of planning for reconstruction can
ever succeed if the plight of women and children is
33


ignored. Thus, we are implementing programmes that
refocus their emphasis towards pursuing educational
opportunities and safeguarding the rights of women and
children.
Over the past two years Liberia has repeatedly sought
the lifting of the 1992 arms embargo imposed on it by the
Security Council. Our request is based on a principled legal
stance that the Liberian civil war, which had necessitated
the imposition of the embargo, effectively ended on 2
August 1997 with the installation of a duly elected civilian
Government. Thus, the intent of the arms embargo, which
was to contain the war and the proliferation of arms in
Liberia, is no longer necessary.
In our submission to the Council requesting that the
embargo be lifted, we referred to the 1996-1997 final
communiqué of the Economic Community of West African
States (ECOWAS), by which that regional organization
lifted all sanctions and embargoes on Liberia and called
upon the international community to do the same. It is
important to note that it was ECOWAS that saw the need
to impose an arms embargo on Liberia and to request the
international community, including the Security Council, to
support the embargo.
The Government of Liberia continues to stress that the
arms embargo presently imposed against Liberia by the
Security Council is unjust. There are no defined criteria or
time limit for its lifting. It has been expanded in perpetuity
without any explanation. The Government of Liberia
reiterates that the continued refusal by the Security Council
to lift the arms embargo is a clear infringement of Liberia's
sovereignty, which the United Nations Charter defends.
Like all Member States, Liberia has the unqualified right to
defend itself and all those within its borders. The attitude
of the Council on this matter imputes partial sovereignty
and has hindered the freedom of a Charter Member of this
Organization.
The arms embargo has created an imbalance, with the
potential for adverse consequences for peace and security.
The substantial advance of the destruction of arms in
Liberia was followed by cross-border aggression. The arms
embargo on Liberia does not contribute to peace in the
subregion; rather, it contributes to a fragile situation of
insecurity and suspicion, which could lead to instability.
Such an untenable condition need not exist in a region with
a high population of refugees and former combatants,
poverty and deteriorating socio-economic conditions.
In our continued efforts to prevent the proliferation
of arms left over from the civil war, and to ensure
regional peace and stability, on 25 July 1999 the
Government of Liberia decided to destroy arms and
ammunition collected from the then warring parties during
the disarmament process. This destruction exercise is
being carried out with the assistance of the United
Nations, ECOWAS and the United States Government.
Most of the ammunition and arms have been destroyed.
The arms and ammunition destroyed as of 10 September
1999 are as follows: 3,156,156 total rounds of
ammunition of all sizes and 19,297 total weapons of all
sizes. Following are the categories of weapons that were
destroyed: 18,420 small arms; 626 heavy machine guns;
150 anti-tank launchers; 63 mortars; 26 recoilless rifles;
9 guns and howitzers; and 3 rocket launchers. The total
is 19,297.
The destruction of these arms and ammunition does
not negate the necessity of lifting the arms embargo. The
former represents a clear departure from war mode to the
institution of a culture of peace. The latter restores
Liberia's sovereign right to equip and maintain a national
armoury under the aegis of a restructured national army
to ensure proper accountability and fulfil the elected
Government's constitutional responsibility for national
security.
Liberia's international efforts are geared towards
peace and security, primarily in our subregion and
generally in the world. Our stability is inextricably linked
to security in the West African subregion. It is within this
context that President Taylor took bold initiatives which
significantly contributed to peace in Sierra Leone. Liberia
always felt that the conflict in Sierra Leone was primarily
internal. Our persistence to bring about a negotiated
settlement, rather than the use of force and violence,
emanated from our national experience with the futility
and destructiveness of armed confrontation.
In this connection, my Government participated in
various talks, which led to the signing of the historic
Lomé Peace Agreement. Presently, Liberia is hosting two
leaders of the Sierra Leonean conflict in Monrovia in
order to resolve internal differences and facilitate their
early return to Freetown for the smooth implementation
of the Agreement. My Government is genuinely
committed to the Sierra Leonean peace process and will
do everything to ensure that peace and normalcy return to
that sister Republic.
34


We concur with the Secretary-General's
recommendation to the Security Council on the
establishment of a United Nations peacekeeping force for
Sierra Leone; this, we believe, will sustain and strengthen
the efforts of ECOWAS.
Liberia has been concerned about its borders with
neighbouring countries, especially Guinea. We have
witnessed two incidents of armed aggression along our
northern border, which resulted in the loss of life, property
and the displacement of people. In this regard, we appeal to
the international community to provide us with all the
necessary assistance to enable our Government to cope with
the problems of refugees and internally displaced persons,
as well as to address the humanitarian crises created as a
result of the attack by dissidents. We are indeed gratified
that the Secretary-General has added his voice to the appeal
for assistance.
Liberia is committed to finding a diplomatic solution
to the problem along the Guinea-Liberia border and
reaffirms its adherence to the practice of good-
neighbourliness. We call on the international community to
duly consider the vulnerability of the subregion due to the
large volume of refugees and the attendant humanitarian
crisis. My Government is of the strong conviction that
dialogue and cooperation between and among neighbours
will enhance security, peace and stability in the subregion.
Accordingly, at a mini-summit of the heads of State and
Government of the Economic Community of West African
States, (ECOWAS) held in Abuja, Nigeria on 16 September
1999, Liberia reached an understanding with Guinea
relative to security and cooperation. We therefore call on
the international community to lend its support to the
efforts aimed at reactivating the Mano River Union.
Since 1992, Africa has experienced numerous
impediments to its economic development. There has been
a continuous decline in its exports, imports and the flow of
direct foreign investment and overseas development
assistance. This situation is compounded by the increasing
debt burden, estimated at $300 billion. These negative
trends hamper Africa's integration into the global economy,
thus leading to its marginalization. We therefore call for the
creation of a more favourable economic environment that
taken into account the unique problems of Africa.
We congratulate the Secretary-General on the
measures he has taken in helping create a favourable
economic environment for Africa, as outlined in his
“Progress report on the implementation of the
recommendations contained in the report on the causes of
conflict and the promotion of durable peace and
sustainable development in Africa” (S/1999/1008).
Furthermore, we reaffirm our commitment to the
provisions of the Algiers Declaration of the Organization
of African Unity (OAU) with respect to the establishment
of a genuine international partnership.
We welcome the offer of the United States President
Bill Clinton to forgive the debts of the world's poorest
countries, including Liberia.
As a signatory to the Convention on the Rights of
the Child, my Government has taken measures to improve
the environment for nurturing and developing the child.
We hereby reiterate our commitment to the rehabilitation
and reintegration of children into civil society, in
accordance with the Maputo Declaration adopted by the
OAU. We therefore call upon the international community
to provide support for efforts in this regard.
Liberia firmly believes that the unification of China
should be peacefully pursued and that although it is a
matter for the Chinese people themselves to determine,
there is nonetheless a need for the United Nations to
examine the exceptional international situation pertaining
to the Republic of China on Taiwan. In so doing it will
ensure that the fundamental rights of 22 million people to
participate in the work and activities of the United
Nations, and it will do honour to this great world body.
The Republic of China on Taiwan has contributed
substantially to the international community in the area of
technical and development assistance and has shown a
strong commitment to human rights, democracy, market
economy and multilateralism. The unparalleled economic
and political development of the Republic of China on
Taiwan has brought a strong desire of its people to
participate in international activities.
Resolution 2758 (XXVI), however, denies over 22
million people their right to participate in United Nations
activities and contravenes the United Nations Charter's
principle of universality. Taking into account the changing
international climate, characterized by global economic
interdependence, it is essential for the United Nations to
review this unfair resolution as it steps into a new
century. Liberia believes that the Republic of China on
Taiwan can play a more important and beneficial role in
the United Nations community and that it is willing to
play that role. Liberia strongly urges the United Nations
to find a speedy and satisfactory resolution to the
Republic of China on Taiwan's participation in the United
Nations.
35


In conclusion, since its establishment, the United
Nations has represented mankind's legitimate aspirations.
Despite its shortcomings, we continue to see it that way.
Liberia cannot overemphasize its support for the ongoing
reforms of the United Nations. Twenty-five years ago,
Liberia called for a review of the United Nations Charter to
ensure its effectiveness to cope with some of the
fundamental problems that continue to beset the world
community.
Although we have not been favoured with the usual
level of international support to help speed up the pace of
progress in rebuilding our country, Liberia is most grateful
for the vital support it has received, especially in the areas
of rehabilitation and reintegration of ex-combatants and
resettlement of refugees and displaced persons. It may not
be intentional, but it is regrettable that the issue of African
refugees has received little attention from the international
community, as has the issue of the developmental needs of
the continent. The United Nations must ensure that on its
agenda the treatment of refugees around the globe is not
skewed unequally against a particular region.
If this world body will underline the promotion of
sustainable development, the pursuit of global peace and the
need to safeguard human progress, and if we realize that in
order to succeed we ought to rededicate ourselves to high
and inspiring objectives, then we can truly ensure the future
of all mankind, irrespective of our places of origin.
In Liberia, we have evolved four strategies for the new
millennium: first, to eradicate ignorance, disease —
particularly the HIV/AIDS pandemic — and poverty, and
to promote human rights; secondly, to strengthen the full
capacity of the United Nations to effectively preserve the
international system; thirdly, to promote universal harmony
and globalization; and fourthly, to protect humankind
against the scourge of nuclear, chemical and biological
warfare, and to preserve our ecosystem.
As we enter a new century, we need to re-evaluate our
undertakings and take measures to improve conditions in
our world with an unflinching respect for the dignity of
humankind.





